UNITED STATES COURT OF APPEALS
            FOR THE FIFTH CIRCUIT
            _____________________

                No. 98-30257
              Summary Calendar
           _____________________

         UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

                   versus

                HECTOR NUNEZ

                                     Defendant-Appellant.

           *********************

             Consolidated with


                No. 99-30013
              Summary Calendar
           _____________________

         UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

                   versus

            ARMITCHELL DAVIDSON,

                                     Defendant-Appellant.


Appeal from the United States District Court
    for the Western District of Louisiana
            USDC No. 97-CR-50042-2
            USDC No. 97-CR-50042-6


             September 22, 1999
Before JOLLY, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:1

     Hector Nunez and Armitichell Davidson appeal the sentences

imposed (each received a substantial downward departure to the

mandatory minimum) following their guilty plea convictions for

conspiracy to distribute cocaine base and cocaine, in violation of

21 U.S.C. § 846.   They maintain that the district court erred by

refusing to depart downward, pursuant to U.S.S.G. § 5K1.1, below

the 120 months mandatory minimum sentence.2

     Nunez also contends that the Government waived the contention

that the district court erred initially departing downward to a

prison term of only 30 months.    The Government timely filed, and

the district court timely acted upon, a FED. R. CRIM. P. 35(c) motion

to correct that initial sentence.      See United States v. Bridges,

116 F.3d 1110, 1112 (5th Cir. 1997); United States v. Gonzalez, 163
F.3d 255, 263-64 (5th Cir. 1998).

     For both Nunez and Davidson, the district court determined

properly that it was not authorized to depart below the mandatory

minimum because the Government had not requested such a departure

either in the defendants’ plea agreements or in their § 5K1.1


     1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
         2
        The Government’s motion to strike statements of fact in
Davidson’s reply brief that lack record support, together with
argument based on such statements, is GRANTED; its motions for oral
argument are DENIED.

                               - 2 -
motions.   Melendez v. United States, 518 U.S. 120, 125-26, 129-30

(1996).    Because the district court did not violate the law in

imposing the sentences, the extent of the downward departures may

not be challenged on appeal.   See United States v. Alvarez, 51 F.3d
36, 39 (5th Cir. 1995).   (In any event, the contentions regarding

more lenient sentences received by codefendants are meritless. See

United States v. McKinney, 53 F.3d 664, 678 (5th Cir.) cert.

denied, 516 U.S. 901, 903, 970 (1995).)

     The sentences of Nunez and Davidson are

                                                       AFFIRMED.




                                - 3 -